Exhibit 10.3

 

Model Form of Stock Option Agreement for non-employee directors under the 2004
Stock Option & Stock Issuance Plan.  Pursuant to Section 3 of the Plan, the
stock option agreements need not be uniform and accordingly Stock Option
Agreements to certain non-employee directors may vary from this Model Form.

 

THIS OPTION IS NOT, AND SHALL NOT BE TREATED AS AN INCENTIVE STOCK OPTION, AS
DEFINED IN SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

 

HEALTHGATE DATA CORP.

STOCK OPTION AGREEMENT

 

                THIS STOCK OPTION AGREEMENT is entered into by and between
HealthGate Data Corp., a Delaware corporation (the “Company”), and __________
(“Optionee”).

W I T N E S S E T H:

                WHEREAS, the Company has a 2004 Stock Option & Stock Issuance
Plan pursuant to which stock options may be granted (the “2004 Stock Option
Plan”); and

                WHEREAS, in lieu of other compensation to non-employee
directors, the Optionee and the Company desire to grant stock options to the
non-employee directors of the Company;

                WHEREAS, the Company and Optionee desire to enter into this
Agreement concerning the grant by the Company of stock options to Optionee,
pursuant to the 2004 Stock Option Plan;

                NOW, THEREFORE, in consideration of the covenants herein set
forth, the parties agree as follows:

Shares; Price; Vesting; Term.  As of ______________ (the “Grant Date”), the
Company grants Optionee an option to purchase ______ shares of its Common Stock,
par value $0.03 per share (the “Option Shares”), at a price of $______  per
share (which price is at least equal to the fair market value of the stock on
the Grant Date, as determined in good faith by the Board of Directors based on
the closing price quoted on the OTC-BB), pursuant to the Company’s 2004 Stock
Option Plan, which shall be exercisable according to the following schedule:

 

Number of Shares

 

First Date
of Exercise

 

Last Date
of Exercise

 

[Typically, the options vest quarterly over 3 years]

 

 

 

 

 

 

 

TOTAL:

 

 

 

 

 

 

                                Subject to earlier termination described herein,
the Option shall terminate entirely at the close of business on [Typically, 10
years after the Grant Date].__________.

 

 

--------------------------------------------------------------------------------


 

                2.             Accelerated Vesting.  Notwithstanding the
foregoing, this Option shall immediately become exercisable as to all Option
Shares then subject hereto in the event of a “Change in Control” (as hereinafter
defined) of the Company.

                As used herein, a “Change in Control” of the Company shall be
deemed to have occurred if:

                                                (i)            there is a merger
or consolidation of the Company in which the Company is not the continuing or
surviving corporation;

                                                (ii)           the Company sells
substantially all its assets to a single purchaser or to a group of associated
purchasers;

                                                (iii)          at least
two-thirds of the outstanding common stock of the Company is sold, exchanged or
otherwise disposed of in one transaction or in a series of related transactions;

                                                (iv)          any person or
entity (other than any stockholder presently owning more than 10%) becomes
directly or indirectly the owner or beneficial owner of 50% or more of the
Company’s outstanding common stock;

                                                (v)           the Board of
Directors of the Company determines in its sole and absolute discretion that
there has been a change in control of the Company.

                3.             Exercise.  Optionee may exercise this Stock
Option from time to time as hereinabove provided, by delivery to the Company, as
to each such exercise, at its principal office of (a) written notice of exercise
of this Stock Option, stating the number of shares then being purchased
hereunder; (b) a check or cash in the amount of the full purchase price of such
shares; (c) a check or cash in the amount of federal, state and local
withholding taxes, if any, required to be withheld and paid by the Company as a
result of such exercise; and (d) such other documents or instruments as may be
required by any then applicable federal or state laws or regulations, or
regulatory agencies pertaining to this Stock Option, any exercise thereof and/or
any offer, issue, sale or purchase of any shares covered by this Stock Option. 
Not less than one share may be purchased at one time.  After the Company shall
have received all of the foregoing, the Company shall proceed with reasonable
promptness to issue the shares so purchased upon such exercise of the Stock
Option; provided, however, that Optionee or any person or persons entitled to
exercise this Option under Section 5 hereof shall not be or be deemed to be the
record or beneficial owner of any such shares purchased upon any exercise of
this Stock Option until and unless the stock certificate or certificates
evidencing such shares actually shall have been issued.  Except as provided in
Sections 4 and 5 hereof, Optionee may exercise this Stock Option only if, on the
date of exercise, Optionee has been continuously a Director of the Company since
the Grant Date.

                4.             Termination of Service as a Director. 
Notwithstanding the provisions of Section 3 hereof, if Optionee shall cease to
be a Director of the Company for any reason other than Optionee’s death,
Optionee may

 

 

--------------------------------------------------------------------------------


 

only exercise this Stock Option (to the extent he or she was entitled to do so
at the termination of service) at any time and from time to time within three
(3) months after such termination, but in no event after the expiration of this
Stock Option; provided, however, that if the service as a Director terminates
due to the permanent and total disability of Optionee, Optionee may exercise
this Stock Option (to the extent Optionee was entitled to do so at the
termination of Optionee’s service as a Director) only at any time and from time
to time within twelve  (12) months after such termination, but in no event after
the expiration of this Stock Option.  No provision of the 2004 Stock Option Plan
or this Stock Option shall confer any right to continue as a Director of the
Company or interfere in any way with the right of the Company to terminate
service as a Director at any time.

                5.             Death of Optionee; No Assignment.  This Stock
Option shall not be assignable or transferable except by will or by the laws of
descent and distribution and shall be exercisable during Optionee’s lifetime
only by Optionee.  If Optionee shall die while serving as a director of the
Company, Optionee’s personal representative or the person entitled to succeed to
his or her rights hereunder shall have the right, at any time and from time to
time within three (3) months after the date of Optionee’s death, and prior to
the expiration or termination of this Stock Option pursuant to Section 1 hereof,
to exercise this Stock Option to the extent that Optionee was entitled to
exercise this Stock Option at the date of Optionee’s death.

                6.             No Rights as Stockholder.  Optionee shall have no
rights as a stockholder with respect to the Common Stock covered by this Stock
Option until the date of the issuance of a stock certificate or stock
certificates to Optionee.  No adjustment will be made for dividends or other
rights for which the record date (or if there is no record date established,
then the date established for the distribution of such dividend or right) is
prior to the date such stock certificates are issued.

                7.             Conditions of Resale.  Optionee agrees to comply
with all applicable federal and state securities laws and rules and regulations
thereunder in connection with the resale of any shares of Common Stock which
shall have been received upon exercise of this Option, and Optionee further
agrees to comply with all requirements of the Company with respect to the timing
of such resale which may be reasonably imposed by the Company as conditions of
such resale.  Optionee will, as a condition to exercise of the Option, enter
into an agreement with the Company pursuant to which the Company shall have a
right of first refusal with respect to the transfer of the Option Shares.  Such
agreement shall be in the form acceptable to the Company and may include other
provisions concerning transfer or voting of the Option Shares which are
applicable to other stockholders of the Company.  The Company may, in its
discretion, place a legend on stock certificates issued in connection with the
exercise of this Stock Option in order to insure compliance with the Securities
Act of

 

 

 

--------------------------------------------------------------------------------


 

1933, as amended and the Stockholders’ Agreement.

                8.             Adjustments for Stock Splits, etc.  In the event
of any change in the outstanding Common Stock of the Company by reason of a
stock dividend, recapitalization, merger, consolidation, stock split,
combination or exchange of shares, or the like, the number and class of shares
available under this Agreement and the Stock Option prices and other terms and
conditions may be appropriately adjusted by the Board of Directors of the
Company, as described in the 2004 Stock Option Plan, whose determination shall
be conclusive.

                9.             This Agreement Subject to 2004
Stock Option Plan.  This Agreement is made pursuant to all of the provisions of
the 2004 Stock Option Plan, and is intended, and shall be interpreted in a
manner, to comply therewith.  Any provision hereof inconsistent with the 2004
Stock Option Plan shall be superseded and governed by the 2004 Stock Option
Plan.

                10.           Miscellaneous.  Section and other headings are
included herein for reference purposes only and shall not be construed or
interpreted as part of this Agreement.

                Wherever and whenever the context of this Agreement shall so
require, the masculine, feminine and neuter gender of any noun or pronoun shall
include any or all of the other genders and the singular shall include the
plural and the plural shall include the singular.

                Optionee understands that this Stock Option thus will not be
treated as an “Incentive Stock Option” pursuant to Section 422 of the Internal
Revenue Code of 1986.

                This Agreement may be executed in several counterparts, all of
which shall constitute one and the same instrument.

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement to be effective ___________ .

 

 

HEALTHGATE DATA CORP.

 

 

 

 

By:

 

 

 

 

 

Optionee

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------